Citation Nr: 1628547	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  08-15 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a laminotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to March 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2010, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file.

The claim was remanded by the Board for additional development in March 2011.  As will be discussed below, the VA examination provided in December 2014 is not adequate and thus the Board is not satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issue of service connection for the residuals of a laminotomy must be remanded again to obtain an adequate examination that complies with the directives of the March 2011 remand.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

Pursuant to the March 2011 Board remand, the Veteran was provided a December 2014 VA spine examination.  The VA examiner provided the following opinion: "The back pain and movement limitations resulting from the L5-S1 herniated disc and subsequent L5-S1 hemilaminectomy in 1993 are less likely than not (less than 50 percent probability) incurred or caused by the claimed in -service injury.  2 episodes of lumbar strain are identified in the STR.  It would be mere speculation to say that these are causally connected to the current findings on examination."  The examiner provided a negative opinion but did not provide any rationale, nor did he explain why it would be mere speculation to say that the back strains in service caused the current condition.  The Court held in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Here, the examiner did not adequately explain the reason for why an opinion could not be rendered, nor is it evident based on a review of the record why speculation would be required.

In light of the above, the Board finds that a new VA examination is required to comply with the March 2011 Board remand directives.  As noted in the March 2011 remand, the Veteran testified that he had numerous back sprains in service and was also involved in a motor vehicle accident in service.  The record also shows that he underwent a lumbar laminotomy in April 1993.  Therefore, the Veteran should be afforded a compensation and pension examination in order to determine if he has any residuals from this April 1993 surgery and to provide an opinion regarding whether there is a nexus between any current residuals and his period of active military service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine if he has any residuals from his 1993 back surgery and, if so, whether they are related to his period of active military service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report. 

The examiner should specifically state what residuals the Veteran is diagnosed with and whether those residuals are at least as likely as not (i.e., probability of 50 percent) etiologically related to the Veteran's military service. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

2.  After any additional development deemed necessary is accomplished, readjudicate the claim in light of this and all other additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him an SSOC and give his representative an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




